444 U.S. 1307
100 S. Ct. 496
62 L. Ed. 2d 454
SYNANON FOUNDATION, INC., a California Nonprofit  Religious and Charitable Corporation;  Macyl A.  Burke, David W. Ross and Brooks Carder, Applicants,v.The State of CALIFORNIA, Edmund G. Brown, Jr., Deni  Green and George Deukmejian, Respondents.No. A-556.
Dec. 28, 1979.

Mr. Justice REHNQUIST, Circuit Justice.
Upon consideration of the applicants' request for a stay of the order of the United States District Court for the Eastern District of California denying their prayer for a preliminary injunction precluding respondents, including George Deukmejian, the Attorney General of California, from instituting an action against the applicants in state court, the request is hereby denied.
The District Court's opinion denying the prayer for a preliminary injunction indicates that the Attorney General of California has the traditional power of the chief law enforcement officer of most jurisdictions to intervene in the administration of charitable trusts or corporations when he has reason to believe that they are not being administered in accordance with the trust instrument or with state law.  We have stated previously that a trial judge's determination of a preliminary injunction should be reversed by this Court or by other appellate courts in the federal system only when the judge's "discretion was improvidently exercised."  Alabama v. United States, 279 U.S. 229, 231, 49 S. Ct. 266, 73 L. Ed. 675 (1929).  See also Aberdeen & Rockfish R. Co. v. SCRAP, 409 U.S. 1207, 93 S. Ct. 1, 34 L. Ed. 2d 21 (1972) (BURGER, C. J., in chambers);  Keyes v. School Dist. No. 1, Denver, Colo., 396 U.S. 1215, 90 S. Ct. 12, 24 L. Ed. 2d 37 (1969) (Brennan, J., in chambers).


1
Applicants contend, however, that by reason of the fact that they are a church, under the First and Fourteenth Amendments to the United States Constitution they are somehow entitled to different treatment than that accorded to other charitable trusts.  But we held only last Term that state courts might resolve property disputes in which hierarchical church organizations were involved in accordance with "neutral principles" of state law.  Jones v. Wolf, 443 U.S. 595, 602, 99 S. Ct. 3020, 3025, 61 L. Ed. 2d 775 (1979);  see also Presbyterian Church v. Hull Church, 393 U.S. 440, 449, 89 S. Ct. 601, 606, 21 L. Ed. 2d 658 (1969).  The District Court presumably found that this principle will probably be applicable in this litigation.  The Court of Appeals for the Ninth Circuit also denied the application for a stay.  I find no reason to differ with the conclusion of these two courts.  Applicants' request for relief is accordingly denied.